Exhibit 10.1

  (ALIZ PARTNERS LLP LOGO) [l34885al3488502.gif]  
Chicago     Dallas     Detroit     Düsseldorf     London     Los Angeles  
Milan     Munich     New York     Paris     San Francisco     Shanghai     Tokyo

December 16, 2008
Ms. Kimberly Till
President & Chief Executive Officer
Harris Interactive, Inc.
60 Corporate Woods
Rochester, NY 14623-1457

Re:   Agreement for Interim Management and Financial Advisory Consulting
Services

Dear Kimberly:
This letter, together with the attached Schedule(s) and General Terms and
Conditions, sets forth the agreement (“Agreement”) between AlixPartners, LLP, a
Delaware limited liability partnership (“AlixPartners”), and Harris Interactive
Inc. (“Harris” or the “Company”), for the engagement of AlixPartners to provide
interim management, financial advisory and consulting services to the Company.
All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s) and General Terms and Conditions.
Generally, the engagement of AlixPartners shall be under the supervision of the
Board of Directors of the Company and the direct supervision of its Chief
Executive Officer.
Objectives and Tasks

•   AlixPartners will provide Ms. Deborah Rieger-Paganis, to serve as the
Company’s Chief Financial Officer (“CFO”), reporting to the Company’s Chief
Executive Officer and Board of Directors. Working collaboratively with the
senior management team, the Board of Directors and other Company professionals,
Ms. Rieger-Paganis will perform the ordinary course duties of CFO and mutually
agreed tasks, including assisting the Company in evaluating and implementing
strategic and tactical options through the restructuring process.

Staffing
Mr. David Garfield will be the managing director responsible for the overall
engagement. He will be assisted by a staff of consultants at various levels, who
have a wide range of skills and abilities related to this type of assignment. In
addition, AlixPartners has relationships with, and may periodically use,
independent contractors with specialized skills and abilities to assist in this
engagement.

                                      181 W. Madison Street     Suite 4700    
Chicago, IL     60602     312.346.2500     312.346.2585 fax    
www.alixpartners.com

 



--------------------------------------------------------------------------------



 



(ALIX PARTNERS LLP LOGO) [l34885al3488502.gif]
Ms. Kimberly Till
December 16, 2008
Page 2 of 6
In addition to Ms. Rieger-Paganis and Mr. Garfield, AlixPartners anticipates
initially using one additional consultant essentially full time for this
engagement. AlixPartners may utilize additional resources for peak workloads. We
will periodically review the staffing levels to determine the proper mix for
this assignment. We will only use the necessary staff required to complete the
requested or planned tasks.
Timing, Fees and Retainer
AlixPartners will commence this engagement on or about December 17, 2008 after
receipt of a copy of the Agreement executed by the Company accompanied by the
Retainer, as set forth on Schedule 1.
The Company shall compensate AlixPartners for its services, and reimburse
AlixPartners for expenses, as set forth on Schedule 1, including compensation
for the full time services of Ms. Rieger-Paganis at the rate of $680 per hour
plus her out-of-pocket expenses.
Miscellaneous
Notwithstanding anything to the contrary in the General Terms and Conditions,
Ms. Rieger-Paganis, while serving as interim Chief Financial Officer of the
Company, shall have all customary duties and legal responsibilities of a chief
financial officer of a public company listed on Nasdaq. While acting as interim
Chief Financial Officer, Ms. Rieger-Paganis will comply with Company policies
applicable to its executive officers including its Code of Ethics, Related Party
Transactions Policy, and Insider Trading Policy.
During the term of the engagement, AlixPartners will provide reasonable
cooperation, access, and information to the Company to the extent reasonably
necessary for the Company to fulfill its obligations as a public company listed
on Nasdaq related to the engagement.
*     *     *

 



--------------------------------------------------------------------------------



 



(ALIX PARTNERS LLP LOGO) [l34885al3488502.gif]
Ms. Kimberly Till
December 16, 2008
Page 3 of 6
If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement and wire transfer the amount to establish the Retainer.
We look forward to working with you.

      Sincerely yours,
 
    AlixPartners, LLP
 
    /s/ David Garfield
 
    David Garfield Managing Director
 
   
 
    Acknowledged and Agreed to:
 
    HARRIS INTERACTIVE INC.
 
   
By:
  /s/ Kimberly Till
 
   
Title:
  Chief Executive OPfficer
 
   
Dated:
  December 17, 2008

 



--------------------------------------------------------------------------------



 



AlixPartners, LLP
General Terms and Conditions
These General Terms and Conditions (“Terms”) are incorporated into the letter
agreement (“Agreement”) between the Company and AlixPartners to which these
Terms are attached. In case of conflict between the wording in the letter
agreement and these General Terms and Conditions, the wording of the letter
agreement shall prevail.
Section 1. Company Responsibilities
The Company will undertake responsibilities as set forth below:

1.   Provide reliable and accurate detailed information, materials,
documentation and   2.   Make decisions and take future actions, as the Company
determines in its sole discretion, on any recommendations made by AlixPartners
in connection with this Agreement.

AlixPartners’ delivery of the services and the fees charged are dependent on
(i) the Company’s timely and effective completion of its responsibilities; and
(ii) timely decisions and approvals made by the Company’s management. The
Company shall be responsible for any delays, additional costs or other
deficiencies caused by not completing its responsibilities.
Section 2. Retainer, Billing and Payments
Retainer and Billing. AlixPartners will submit semi-monthly invoices for
services rendered and expenses incurred and will offset such invoices against
the Retainer. Payment will be due upon receipt of the invoices to replenish the
Retainer to the agreed-upon amount. Any unearned portion of the Retainer will be
returned to the Company at the termination of the engagement.
Payments. All payments to be made by the Company to AlixPartners shall be
payable upon receipt of invoice via wire transfer to AlixPartners’ bank account,
as follows:

     
Receiving Bank:
  Comerica Bank
 
  ABA #072000096
Receiving Account:
  AlixPartners, LLP
 
  A/C #1851-765386

Section 3. Relationship of the Parties
The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, AlixPartners will have complete
and exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Of course, employees of
AlixPartners will not be entitled to receive from the Company any vacation pay,
sick leave, retirement, pension or social security benefits, workers’
compensation, disability, unemployment insurance benefits or any other employee
benefits. AlixPartners will be responsible for all employment, withholding,
income and other taxes incurred in connection with the operation and conduct of
its business.
The Company shall not solicit, recruit or hire any employees or agents of
AlixPartners for a period of two years subsequent to the expiration or
termination of the Agreement.
Section 4. Confidentiality
AlixPartners shall use keep confidential all non-public confidential or
proprietary information obtained from the Company during the performance of its
services hereunder (the “Information”), and neither AlixPartners nor its
personnel will disclose any Information to any other person or entity.
“Information” includes non-public confidential and proprietary data, plans,
reports, schedules, drawings, accounts, records, calculations, specifications,
flow sheets, computer programs, source or object codes, results, models or any
work product relating to the business of the Company, its subsidiaries,
distributors, affiliates, vendors, customers, employees, contractors and
consultants.
The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, AlixPartners from disclosure pursuant to a valid subpoena or court
order, but AlixPartners shall not encourage, suggest, invite or request, or
assist in securing, any such subpoena or court order; and AlixPartners shall
promptly give notice of any such subpoena or court order by fax transmission to
the Company. AlixPartners may make reasonable disclosures of Information to
third parties in connection with the performance of AlixPartners’ obligations
and assignments hereunder; provided that such third parties have agreed to the
same confidentiality obligations as bind AlixPartners hereunder. In addition,
AlixPartners will have the right to disclose to prospective clients on an
individual basis (e.g., not as part of any marketing materials or a general
solicitation) only that it provided services to the Company, but shall not
provide any other information about its involvement with the Company.
The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), generated by AlixPartners in
connection with this engagement is intended solely for the benefit and use of
the Company (limited to its management and its Board of Directors) in connection
with the transactions to which it relates. The Company agrees that no such
information shall be used for any other purpose or reproduced, disseminated,
quoted or referred to with attribution to AlixPartners at any time in any manner
or for any purpose without AlixPartners’ prior approval except as required by
law.
Section 5. Intellectual Property
All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners has
created, acquired or developed prior to the date of this Agreement are, and
shall remain, the sole and exclusive property of AlixPartners, and the Company
shall not acquire any interest therein. AlixPartners shall be free to use all
methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners may
create or develop in connection with this engagement, subject to its duty of
confidentiality to the extent that the same contain information or materials
furnished to AlixPartners by the Company that constitute Information referred to
in Section 4 above. Except as provided above, all information, reports,
materials, software and other work product that AlixPartners creates or develops
specifically for the Company as part of this engagement (collectively known as
“Work Product”) shall be owned by the Company and shall constitute Information
referred to in Section 4 above. AlixPartners may retain copies of the Work
Product subject to its obligations under Section 4 above.
Section 6. Framework of the Engagement
The Company acknowledges that it is retaining AlixPartners solely to assist and
advise the Company as described in the Agreement. This

Page 4 of 6



--------------------------------------------------------------------------------



 



AlixPartners, LLP
General Terms and Conditions
engagement shall not constitute an audit, review or compilation, or any other
type of financial statement reporting engagement.
Section 7. Indemnification and Other Matters
The Company shall indemnify, hold harmless and defend AlixPartners and its
affiliates and its and their partners, directors, officers, owners, employees
and agents (collectively, the “indemnitees”) from and against all claims,
liabilities, losses, expenses and damages arising out of or in connection with
the engagement of AlixPartners that is the subject of the Agreement to the
extent permitted by Delaware Law. The Company shall pay damages and expenses as
incurred, including reasonable legal fees and disbursements of counsel and the
costs of AlixPartners’ professional time (AlixPartners’ professional time will
be reimbursed at AlixPartners’ rates in effect when such future time is
required), relating to or arising out of the engagement, including any legal
proceeding in which an indemnitee may be required or agree to participate but in
which it is not a party. The indemnitees may, but are not required to, engage a
single firm of separate counsel of their choice in connection with any of the
matters to which this indemnification agreement relates; provided that so long
as the Company is honoring its indemnification obligations hereunder, any
settlement of an indemnified matter shall require the consent of the Company,
which shall not be unreasonably withheld.
In addition to the above indemnification, AlixPartners employees serving as
directors or officers of the Company or affiliates will be entitled to the
benefit of the most favorable indemnities and advancement of expenses provisions
provided by the Company to its directors and officers, whether under the
Company’s charter or by-laws, by contract or otherwise.
The Company shall use its best efforts to specifically include and cover, as a
benefit for their protection, AlixPartners employees and agents serving as
directors or officers of the Company or affiliates from time to time with direct
coverage as named insureds under the Company’s policy for directors’ and
officers’ (“D&O”) insurance. The Company will maintain such D&O insurance
coverage for the period through which claims can be made against such persons.
The Company disclaims a right to distribution from the D&O insurance coverage
with respect to such persons. In the event that the Company is unable to include
AlixPartners employees and agents under the Company’s policy or does not have
first dollar coverage acceptable to AlixPartners in effect for at least $10
million (e.g., such policy is not reserved based on actions that have been or
are expected to be filed against officers and directors alleging prior acts that
may give rise to a claim), AlixPartners may, at its option, attempt to purchase
a separate D&O policy that will cover AlixPartners employees and agents only.
The cost of same shall be invoiced to the Company as an out -of -pocket cash
expense. If AlixPartners is unable to purchase such D&O insurance, then
AlixPartners reserves the right to terminate the Agreement.
AlixPartners is not responsible for any third-party products or services. The
Company’s sole and exclusive rights and remedies with respect to any third party
products or services are against the third-party vendor and not against
AlixPartners, whether or not AlixPartners is instrumental in procuring the
third-party product or service.
AlixPartners shall not be liable to the Company except for actual damages
resulting from bad faith, self-dealing or intentional misconduct.
Section 8. Governing Law and Arbitration
The Agreement is governed by and shall be construed in accordance with the laws
of the State of Delaware with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.
Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
Southfield, Michigan under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.
Section 9. Termination and Survival
The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination AlixPartners
will be entitled to any fees and expenses due under the provisions of the
Agreement. Such payment obligation shall inure to the benefit of any successor
or assignee of AlixPartners.
Sections 2, 4, 5, 7, 8, 9 and 10 of these Terms, the provisions of Schedule 1
and the obligation to pay accrued fees and expenses shall survive the expiration
or termination of the Agreement.
Section 10. General
Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.
Entire Agreement. These Terms, the letter agreement into which they are
incorporated and the Schedule(s) to such letter agreement contain the entire
understanding of the parties relating to the services to be rendered by
AlixPartners may not be amended or modified in any respect except in a writing
signed by the parties. AlixPartners is not responsible for performing any
services not specifically described in the Agreement or in a subsequent writing
signed by the parties.
Joint and Several. If more than one party signs this Agreement, the liability of
each party shall be joint and several.
Limit of Liability. AlixPartners shall not be liable for incidental or
consequential damages under any circumstances, even if it has been advised of
the possibility of such damages. AlixPartners’ liability, whether in tort,
contract, or otherwise, is limited to the amount of fees paid to AlixPartners
for services on this engagement.
Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to AlixPartners, to:
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
Attention: General Counsel

Page 5 of 6



--------------------------------------------------------------------------------



 



AlixPartners, LLP
General Terms and Conditions
and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party. All notices under the Agreement
shall be sufficient if delivered by facsimile or overnight mail. Any notice
shall be deemed to be given only upon actual receipt.

Page 6 of 6